Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-29-2002

USA v. Payo
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-3806




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Payo" (2002). 2002 Decisions. Paper 457.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/457


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

       UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT



                            No. 01-3806



                      UNITED STATES OF AMERICA

                                 v.

                     DAVID MICHAEL PAYO,
                                           Appellant



         On Appeal from the United States District Court
             for the Western District of Pennsylvania
                   (D.C. Crim. No. 01-cr-00048)
            District Judge: Hon. William L. Standish



            Submitted Under Third Circuit LAR 34.1(a)
                           July 22, 2002

      Before:   SLOVITER, NYGAARD, and BARRY, Circuit Judges

                       (Filed: July 29, 2002)




                        OPINION OF THE COURTSLOVITER, Circuit Judge.
      David Michael Payo robbed the National City Bank in West Mifflin,
Pennsylvania, on March 28, 2001. On the same day he robbed the Great American
Federal Savings and Loan Bank, also located in West Mifflin. He was charged and pled
guilty to two counts of bank robbery in violation of 18 U.S.C. 2113(a). He was
sentenced to 87 months. He appeals from the sentence imposed. We will affirm.
       The Pre-Sentence Report calculated the offense level for each bank robbery at 22,
added two points for multiple count adjustment under U.S.S.G. 3D1.4, but subtracted
three points for acceptance of responsibility, leading to a final offense level of 21.
Because Payo had a criminal history category of V, the resulting Guidelines sentencing
range was 70 to 87 months. The PSR stated that there was no basis for departure in this
case.
      Payo submitted no objections to the PSR, and so stated. The Government
objected to the paragraph of the PSR that stated that there was no basis for a departure at
sentencing because seven separate one-point criminal convictions were not counted in
the calculation of Payo’s criminal history score due to the limitations of U.S.S.G.
4A1.1(c). Although the Government argued that the District Court could find that the
criminal history score did not adequately reflect the seriousness of Payo’s past criminal
conduct or the likelihood that he would commit other crimes, it did not request an
upward departure. The District Court adopted the calculations of the PSR, assigned Payo
an offense level 21 and a criminal history of V, and imposed a sentence of 87 months,
the top of the sentencing range.
      Payo argues on appeal that in sentencing him at the top of the guideline range, the
District Court considered his prior arrests on felony charges as convictions, that the
District Court was not free to do so, and that that constituted an error of law. Payo
concedes that he did not dispute the fact that the felony charges to which the District
Court referred were brought against him but he notes that they were either nol-prossed or
reduced to a lesser offense. Because Payo did not argue in the District Court, that the
District Court treated the nol-prossed or reduced cases as felony convictions, the
Government argues that we must review that issue under plain error. Even if we were
not to apply the limited standard of review applicable in plain error cases, the result
would not be different. It is evident that the District Court did not treat either the nol-
prossed or reduced cases as convictions.
     In imposing the sentence of 87 months, the District Court specifically explained
that a sentence at the upper end of the guideline range for imprisonment had been
proposed "based on the defendant’s extensive criminal history which began in 1988."
App. at 64. The court then stated that Payo "has many convictions for summary offenses
before local district magistrates, as well as misdemeanor and felony convictions in the
Court of Common Pleas of Allegheny County." Id. (emphasis added). Only after
referring to Payo’s convictions did the court state, "In addition, he has been arrested on a
number of felony charges that were either nol-prossed or reduced to a lesser offense." Id.
(emphasis added).
     The court specifically recognized the distinction between convictions and charges
that were nol-prossed or reduced to a lesser offense and there is nothing in the record to
support Payo’s contention that the court treated the latter as convictions. There is of
course no objection to the District Court considering such information as it is by now
well accepted that the sentencing court may consider any reliable information. The fact
that in addition to Payo’s earlier convictions, he also had felony charges that did not
result in convictions but that were nol-prossed dispositions or reduced is relevant to his
background, character and conduct, all of which may be considered in imposing
sentence. We find no legal error in connection with Payo’s sentencing.
     Accordingly, we will affirm the Judgment of Conviction and Sentence.
 ______________________

TO THE CLERK:

          Please file the foregoing opinion.



                    /s/ Dolores K. Sloviter
                         Circuit Judge